WAIVER AND CONSENT
IN CONNECTION WITH REVOLVING CREDIT FACILITY
 
As of December 3, 2013
 
Ladies and Gentlemen:
 
Reference is made to those certain Loan and Security Agreements listed on
Schedule A hereto (as may be amended from time to time, the “Loan Agreements”),
by and among the entities listed on Schedule B hereto (the “Companies”), on the
one hand, and First Franchise Capital Corporation, formerly known as Irwin
Franchise Capital Corporation (the “Lender”) on the other, whereby the Companies
granted Lender a security interest in certain property. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Loan Agreements. This Waiver and Consent in Connection with
Revolving Credit Facility shall be referred to herein as this “Agreement”.
 
Pursuant to the request of the Companies, in connection with the revolving
credit facility to be entered into on or about December 3, 2013 among Ruby
Tuesday, Inc. (the “Parent”), the lenders party thereto and Bank of America,
N.A., as administrative agent (the “Revolving Credit Facility”), to be evidenced
by a Revolving Credit Agreement and secured by, among other things, guarantees
by the Companies and other direct and indirect subsidiaries of the Parent (such
documents, including without limitation those listed on Schedule C attached
hereto, together as the same may be amended, modified, renewed, restated,
replaced or otherwise modified from time to time, the “Revolving Credit Facility
Documentation”), in accordance with the provisions related to amendments and
consents of and in connection with the Loan Agreements, the parties to this
Agreement hereby agree as follows:
 
1. WAIVER AND CONSENT IN CONNECTION WITH THE REVOLVING CREDIT FACILITY.
 
           Subject to the satisfaction of all conditions precedent set forth in
Section 2 hereof, Lender hereby waives, effective as of the Effective Date, any
default or event of default under the Loan Agreements and any other documents
ancillary or related thereto as it relates to the Revolving Credit Facility
Documentation, any covenant under the Loan Agreements which prohibits, and
hereby consents to (a) the execution and delivery by the Parent and the
Companies of the Revolving Credit Facility Documentation, (b) the incurrence by
the Parent or the Companies of the indebtedness or other obligations
contemplated by the Revolving Credit Facility Documentation (the “Revolving
Credit Facility Indebtedness”) and the guaranty of such Revolving Credit
Facility Indebtedness by the Companies pursuant to the terms of the Revolving
Credit Facility Documentation, and (c) the granting of security interests in and
the pledge by the Companies of the collateral pledged pursuant to the Revolving
Credit Facility Documentation as security for the payment of the Revolving
Credit Facility Indebtedness and the performance of all other obligations under
the Revolving Credit Facility.  From and after the Effective Date and until the
consummation and delivery of the Master Amendment Documents (defined below), the
Companies  agree to abide by the covenants, including financial covenants, set
forth in the Term Sheet (also defined below) for purposes of the loans evidenced
by the Loan Agreements.
 
2. CONDITIONS TO EFFECTIVENESS.
 
a. Executed Counterparts.  The Lender shall have received a counterpart of this
Agreement executed by the Companies.
 
 

--------------------------------------------------------------------------------

 
b. Representations and Warranties as of December 3, 2013.  The representations
and warranties contained in Section 4 below shall be true on and as of the date
hereof.
 
c. Master Amendment.  The Companies, the Parent and the Lender will enter into a
master amendment to the Loan Agreements and certain ancillary documents and
amendments related thereto (the “Master Amendment Documents”) on the terms and
conditions described in the term sheet dated November 27, 2013 (“Term Sheet”),
attached as Schedule D hereto, within sixty (60) days of the signing of the Term
Sheet.
 
3. REPRESENTATIONS AND WARRANTIES.  To induce you to enter into this Agreement,
the Companies represent, warrant and acknowledge as follows:
 
a. The execution, delivery and performance by the Companies of this Agreement
(i) is within their power and (ii) is legal and does not conflict with, result
in any breach of, constitute a default under, or, except as set forth in the
Revolving Credit Facility Documentation, result in the creation of any lien upon
any property of the Companies under the provisions of: (A) the Companies’
constitutive documents, (B) any order, judgment, decree or ruling of any court,
arbitrator or governmental authority applicable to them or their property, or
(C) any agreement or instrument to which they are a party or by which they or
any of their properties may be bound or any statute or other rule or regulation
of any governmental authority applicable to them or their properties, except
where such conflict, breach, default or lien could not reasonably be expected to
have a material adverse effect.
 
b. This Agreement has been duly authorized, executed and delivered by a duly
authorized officer of each of the Companies, and constitutes the legal, valid
and binding obligations of each of the Companies, enforceable in accordance with
its terms, except that enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, fraudulent conveyance, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
and subject to the availability of equitable remedies.
 
c. After giving effect to this Agreement, no Event of Default has occurred and
is continuing.
 
d. No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or administrative or governmental body or third
party is required in connection with the execution, delivery or performance by
the Companies of this Agreement.
 
4. MISCELLANEOUS.
 
a. Effect of Waiver.  Except as expressly provided herein, (i) no terms or
provisions of the Loan Agreements or any other agreement are modified or changed
by this Agreement and (ii) the terms of this Agreement shall not operate as a
waiver by the Lender of, or otherwise prejudice the Lender’s rights, remedies or
powers under, the Loan Agreements or under any applicable law, and all of such
rights, remedies and powers are hereby expressly reserved.
 
b. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
c. This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
 
[signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
The undersigned has caused this Agreement to be executed and delivered by its
duly authorized officer as an agreement under seal as of the date first above
written (the “Effective Date”).
 


 

 
First Franchise Capital Corporation
          By: /s/ Alan Paterson   Name:  Alan C. Paterson    Title:    First
Vice President &        Credit Officer 

 
 
 

--------------------------------------------------------------------------------

 
 

  RT New England Franchise, LLC                 By:  /s/ Scarlett May    
Name:  Scarlett May      Title:    Vice President 

 
 

 
RT Denver Franchise, L.P.
                By: /s/ Scarlett May     Name: Scarlett May     Title: Vice
President

 



  RT Long Island Franchise, LLC                 By: /s/ Scarlett May     Name:
Scarlett May     Title: Vice President


 

 
RT Western Missouri Franchise, LLC
                By: /s/ Scarlett May     Name: Scarlett May     Title: Vice
President


  RT Omaha Franchise, LLC                 By: /s/ Scarlett May     Name:
Scarlett May     Title: Vice President

 
 

 
RT Minneapolis Franchise, LLC
                By: /s/ Scarlett May     Name: Scarlett May     Title: Vice
President

 
 

 
RT Indianapolis Franchise, LLC
                By: /s/ Scarlett May     Name: Scarlett May     Title: Vice
President

 
 

--------------------------------------------------------------------------------

 

  RT Detroit Franchise, LLC                 By: /s/ Scarlett May     Name:
Scarlett May     Title: Vice President

 

  RT St. Louis Franchise, LLC                 By: /s/ Scarlett May     Name:
Scarlett May     Title: Vice President

 

  RT Portland Franchise, LLC                 By: /s/ Scarlett May     Name:
Scarlett May     Title: Vice President

 


 

--------------------------------------------------------------------------------

 
Schedule A
 
Ruby Tuesday, Inc.
   
First Financial Balances
   
Sept. 3, 2013
     
Franchise Partner
Location
Loan number
Balance
Denver
Irwin - Ridgeview Construction
007-0018793-102
          1,421,195.52
Denver
Irwin - Tower Road Construction
007-0018793-100
          1,349,924.92
Detroit
Irwin- Allen Park Construction
007-0019363-100
             528,075.15
Indianapolis
Irwin - US Hwy 31 Construction
007-0019179-102
          1,789,809.47
Long Island
Irwin - Sayville Construction
007-0018826-104
          1,134,687.66
Minneapolis
Irwin - Shakopee Construction
007-0019006-100
          1,327,614.04
New England
Irwin - Auburn Construction
007-0018714-102
             337,472.63
New England
Irwin - Augusta Construction
007-0018714-104
             441,695.45
Omaha
Irwin - Council Bluffs Construction
007-0018963-104
          1,268,810.55
Omaha
Irwin - Grand Island Construction
007-0018963-100
             857,594.12
Omaha
Irwin - Kearney Construction
007-0018963-102
             977,364.27
Omaha
Irwin - North Platte Construction
007-0018963-106
          1,221,541.75
Portland
Irwin - Refinance
007-0022129-100
             179,295.93
St. Louis
Irwin - Cape Girardeau Construction
007-0020202-104
             611,794.03
St. Louis
Irwin - Valley Park Construction
007-0020202-100
             995,876.65
St. Louis
Irwin - Wentzville Construction
007-0020202-102
             997,999.19
Western Missouri
Irwin - Bass Pro Construction
007-0018907-100
          1,151,169.58
Western Missouri
Irwin - Conway Construction
007-0018907-106
          1,331,927.82
Western Missouri
Irwin - Kirksville Construction
007-0018907-102
          1,006,591.34
Western Missouri
Irwin - Republic Construction
007-0018907-104
          1,334,698.78
Western Missouri
Irwin - West Plains Construction
007-0018907-108
             735,066.60
     
        21,000,205.45

 
 
 

--------------------------------------------------------------------------------

 


Schedule B
RT New England Franchise, LLC
RT Denver Franchise, L.P.
RT Long Island Franchise, LLC
RT Western Missouri Franchise, LLC
RT Omaha Franchise, LLC
RT Minneapolis Franchise, LLC
RT Indianapolis Franchise, LLC
RT Detroit Franchise, LLC
RT St. Louis Franchise, LLC
RT Portland Franchise, LLC



 
 

--------------------------------------------------------------------------------

 
Schedule C


Senior Credit Facility Documentation


1.            Revolving Credit Agreement dated as of December 3, 2013 among
Parent, certain subsidiaries of Parent as guarantors, including RT New England
Franchise, LLC, RT Denver, L.P., RT Long Island Franchise, LLC, RT Western
Missouri Franchise, LLC, RT Omaha Franchise, LLC, RT Minneapolis Franchise, LLC,
RT Indianapolis Franchise, LLC, RT Detroit Franchise, LLC, RT St. Louis
Franchise, LLC and RT Portland Franchise, LLC, the lenders from time to time
party thereto (the “Revolving Credit Lenders”), Bank of America, N.A., in its
capacity as administrative agent for the Revolving Credit Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”), and Regions
Bank and Wells Fargo Bank, National Association (the “Co-Syndication Agents”),
(the “Guarantor Credit Agreement”).


               2.            Pledge Agreement dated as of December 3, 2013 (the
“Pledge Agreement”) by Parent, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC
Cards, Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT West
Palm Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise, LLC, RT
Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las
Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc., RT
Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One Percent
Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other pledgors party
thereto from time to time pursuant to a Joinder Agreement to the Pledge
Agreement in favor of Administrative Agent.


               3.            Security Agreement dated as of December 3, 2013
(the “Security Agreement”) by Parent, RTBD, Inc., RT Finance, Inc., Ruby Tuesday
GC Cards, Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT
West Palm Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise,
LLC, RT Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky
Restaurant Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC,
RT Las Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc.,
RT Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One
Percent Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other grantors party
thereto from time to time pursuant to a Joinder Agreement to the Security
Agreement in favor of Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
Schedule D
 
 
 
 
[Space left Intentionally Blank]
 
 
 
 

--------------------------------------------------------------------------------

 
Term Sheet


November 27, 2013


Proposed Master Amendment to Ruby Tuesday Loan Relationship


Scope of the Master Amendment:
The Master Amendment will address and amend all Loan Agreements and other Loan
Documents related to all loans originated by FFCC to various “Franchise Partner”
entities, which entities have since been (re)acquired by RTI and which loans
have since fallen within the scope of the Corporate Guarantee of all such loans
executed by RTI in May of 2011.  At this writing, balances outstanding under the
loans within the scope total approximately $20.47 Million.


Note:
Most, although not all, of the subject loans were secured by first priority
liens against real properties as perfected with Mortgages, Deeds of Trust or
other similar documents accepted by the political jurisdictions in which the
properties were located when originated.  FFCC’s counsel will be the sole
decision maker as to whether or not the collateral documents securing any given
loan must be amended in concert with the proposed Master Amendment in order to
preserve FFCC’s first priority position.


Cross-Collateralization and Cross Default:
All collateral pledged in support of all loans to any Franchise Partner loan
shall be cross-collateralized with that pledged to any such loan.  In addition,
all Franchise Partner loans shall be cross-defaulted with all other such loans.


Collateral pledged to now paid-in-full loans that were also made by FFCC to
those Franchise Partner entities whose loans remain open and unpaid on the books
of FFCC or to other Franchise Partner entities whose debt has now been fully
repaid that has not been released by FFCC at RTI’s specific prior request will
remain pledged to the collective loans covered under the scope of the proposed
Master Amendment.  These collateral sites may be released by FFCC at its sole
discretion at some point in the future, based entirely upon the merits of the
request(s) when presented.  FFCC counsel will also determine whether or not any
of the collateral instruments executed in support of these now paid-in-full
loans must be amended in concert with the proposed Master Amendment.


Actions to be Taken Within the Proposed Master Amendment:
Action One:
Re-define Fixed Charge Ratio (“FCCR”) Covenant Definition as follows:


EBITDAR (Defined as Net Income PLUS Taxes PLUS Interest PLUS Depreciation &
Amortization PLUS or MINUS non-cash items as commonly accepted by users of GAAP


DIVIDED BY:


All Scheduled Principal & Interest Payments PLUS All Rents paid to third party
Landlords PLUS All Pre-payment Fees (recorded as Interest Expense per GAAP) in
excess of $2,500,000 over any Trailing Twelve Month period
 
 
 

--------------------------------------------------------------------------------

 


Action Two:
Re-set required FCCR levels as follows:


Period                                Requested                                Proposed
3Q14                                1.10X                                1.10X
4Q14                                1.05X                                1.05X
1Q15                                1.05X                                1.05X
2Q15                                1.10X                                1.10X
3Q15                                1.10X                                1.10X
4Q15                                1.15X                                1.20X
1Q16                                1.15X                                1.20X
2Q16                                1.20X                                1.25X
3Q16                                1.25X                                1.25X
4Q16                                1.30X                                1.30X
1Q17                                1.30X                                1.30X
2Q17                                1.35X                                1.30X
3Q17                                1.35X                                1.30X
4Q17                                1.40X                                1.30X
Beyond                             N/A                                 1.30X


Action Three:
Add a provision calling for RTI to provide internally prepared unit-level
financial data for those units remaining in the FFCC collateral pool and for
which there is debt outstanding to FFCC within 45 days of the end of each fiscal
quarter.


Amendment Fee:
Seventy-five Thousand Dollars ($75,000), payable within 30 days of the execution
of the proposed Master Amendment document.


Out-of-Pocket Expenses:
RTI to reimburse FFCC for all out-of-pocket expenses including, but not limited
to, all Legal, Title, Filing and Recording Fees.  This reimbursement is also to
be due within 30 days of the execution of the proposed Master Amendment document
or at such time as any such fees are assessed to FFCC thereafter.


Events Preceding Execution of the proposed Master Amendment (Execution of
Consent):
Upon acceptance of this Term Sheet (see Page 3, below), FFCC agrees that it will
execute a document consenting to RTI’s proposed execution of a Loan Agreement
and all other requisite Loan Documents related to the establishment of a
Revolving Credit Facility with a bank group led by the Merrill Lynch unit of
Bank of America and being participated to various other subscribing bank group
members.  The anticipated Consent document will provide for a period of up to
sixty (60) days following the closing of RTI’s new Revolving Credit Facility for
RTI and FFCC to execute the proposed Master Amendment and all documents related
to the Master Amendment that may be called for by FFCC or its
Counsel.  Furthermore, the content of the Consent will be acceptable to FFCC in
its sole discretion and an executed copy of this Term Sheet shall be made an
Exhibit thereto.  In the event that RTI and FFCC cannot agree upon the content
of the proposed Master Amendment document and the Master Amendment is not
executed within the time frame provided in this Section of the Term Sheet, the
existing Loan Documents and the Corporate Guarantee referenced above will remain
in full force and effect and any event of default defined under those documents
will be enforced in FFCC’s sole discretion.
 
 

--------------------------------------------------------------------------------

 
ACCEPTANCE






By signing this Acceptance the Undersigned acknowledges that (s)he is an Officer
of Ruby Tuesday, Inc. and that (s)he has been granted the authority to accept
the Terms and Conditions proposed herein by the Board of Directors and/or the
Board’s Designee.


Accepted this 27th day of November by Ruby Tuesday, Inc.






By: /s/ Scarlett May






Its: SVP, Chief Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 